Citation Nr: 0724346	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-36 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for low back scars, to 
include as secondary to a low back disability.

3. Entitlement to service connection for a left leg 
disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1957 to June 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Des Moines, 
Iowa Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  A low back disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.

2.  The competent evidence of record does not demonstrate 
that the veteran has low back scars, to include from surgery, 
etiologically related to service or a service-connected 
disability.

3.  A left leg disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service, or a 
service-connected disability.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Low back scars were not incurred in, or aggravated by, 
active service, and are not proximately due to, or aggravated 
by, a service-connected disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

3.  A left leg disability was not incurred in, or aggravated 
by, active service, and is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of June 2004 and September 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, and requested that he submit any 
evidence in his possession pertaining to the claims.  The 
Board observes that the aforementioned letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the record contains 
private medical reports. The Board notes that the record does 
not contain the veteran's service medical records.  Requests 
were made to the National Personnel Records Center (NPRC) for 
the veteran's service medical records, but no records were on 
file.  He was asked to submit copies of any of these records 
that he had in his possession.  However, he did not have any 
to submit.  The Board is mindful that, in a case such as 
this, where service medical records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the available private medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims for service connection. Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Legal Criteria

1.  Direct Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2006).



2.  Secondary Service Connection

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

Legal Analysis

1.  Low Back

The veteran asserts that service connection is warranted for 
a low back disability.  In this regard, in order to establish 
service connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current injury and the in-
service injury.  The clinical evidence of record establishes 
that since 1995, the veteran has complained of, and sought 
treatment for, a low back disability that has been 
alternatively diagnosed as lumbar strain and lumbar disc 
disease.  However, the record does not reflect the occurrence 
of an in-service injury or disease.  The Board acknowledges 
the veteran's contentions that he initially injured his low 
back in 1959 while digging a trench at Shepherd Air Force 
Base.  However, unfortunately, there is no evidence of record 
that corroborates this contention.  The Board recognizes that 
the veteran's service medical records have been reported to 
be unavailable.  However, the veteran was provided the 
opportunity to submit alternate forms of evidence to show 
that he injured his low back in service, but to date, the 
record does not reflect that he has submitted any such 
corroborating documentation. 

Moreover, a review of the post-service medical record 
indicates that the veteran first sought treatment for low 
back pain in 1995, with a reported medical history of prior 
low back surgery in the 1980's, decades after his discharge 
from service in June 1960.  The Board notes that such a lapse 
of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  In the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Therefore, in the absence of any evidence to the 
contrary, the Board must conclude that the veteran is not 
entitled to a grant of service on a direct incurrence basis 
for his low back disability.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's arthritis manifested itself to 
a compensable degree within one year of his separation from 
service.  As stated above, the first clinical findings of 
record consistent with low back arthritis was not until 
decades after service.  Hence, the Board finds that evidence 
of record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current low 
back disability.

In conclusion, although the veteran asserts that his current 
low back disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current low back disability is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability and the claim must be 
denied.


2.  Low Back Scars

The veteran asserts that service connection is warranted for 
low back scars, to include as secondary to a low back 
disability.  At the outset, the Board notes that a grant of 
service connection for a low back scars disability as 
secondary to a low back disability is not possible here.  
Indeed, service connection may be established for disability 
which is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  However, in 
the present case, service-connection is not in effect for a 
low back disability.  Therefore, the claim must fail on a 
secondary basis.

The Board will now consider whether the veteran is entitled 
to a grant of service connection a direct incurrence basis.  
In terms of an in-service injury or disease, as discussed 
above, the veteran's service medical records have been 
reported to be unavailable.  Moreover, the veteran has not 
submitted any alternate forms of evidence to show that he 
incurred low back scars in service.  Additionally, with 
respect to a current disability, the record also fails to 
demonstrate that the veteran has current low back scars.  
While the clinical evidence of record demonstrates that the 
veteran has undergone back surgery, as noted above, there is 
no competent evidence of back surgery in service or for 
decades thereafter.  Therefore, as the evidence of record 
does not demonstrate that the veteran has low back scars 
related to service, the Board concludes that an award of 
service connection is not justified.  

The negative medical evidence of record is of greater 
probative value than his statements in support of his claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

3.  Left Leg Disability

The veteran asserts that service connection is warranted for 
a left leg disability, to include as secondary to a low back 
disability.  At the outset, the Board notes that a grant of 
service connection for a left leg disability as secondary to 
a low back disability is not possible here.  Indeed, service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  However, in the 
present case, service-connection is not in effect for a low 
back disability.  Therefore, the claim must fail on a 
secondary basis.

The Board will now consider whether the veteran is entitled 
to a grant of service connection a direct incurrence basis.  
In terms of an in-service injury or disease, as discussed 
above, the veteran's service medical records have been 
reported to be unavailable.  Additionally, the veteran has 
not submitted any alternate forms of evidence to show that he 
had a left leg disability in service.  With respect to a 
current disability, the record reflects that the veteran has 
been diagnosed with restless leg syndrome since 2003.  
However, the claims file does not contain any competent 
opinion causally relating the veteran's current diagnosis of 
restless legs, initially demonstrated by the record years 
after service, to any incident of the veteran's active 
service.  Therefore, in the absence of any medical evidence 
that the veteran's current left leg disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the veteran's initial demonstration of a left leg 
disability in 2003, years after his discharge from service, 
to be too remote from service to be reasonably related to 
service.  Therefore, the Board finds that the veteran is not 
entitled to a grant of service connection on a nonpresumptive 
direct basis for his current left leg disability.

In conclusion, although the veteran asserts that his current 
left leg disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current left leg disability is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left leg disability and the claim must be 
denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for low back scars, to 
include as secondary to a low back disability, is denied.

Entitlement to service connection for a left leg disability, 
to include as secondary to a low back disability, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


